Exhibit 10.2
 
SEPARATION AND DISTRIBUTION AGREEMENT
 
THIS SEPARATION AND DISTRIBUTION AGREEMENT (this “Agreement”) is entered into as
of April 21, 2009, between Bio Matrix Scientific Group, Inc., a Delaware
corporation (“BMSN”), and Entest BioMedical, Inc., a California corporation
(“Biomed”).
 
RECITALS
 
WHEREAS, BMSN currently owns 100% of the issued and outstanding stock of Biomed;
 
WHEREAS, Biomed is engaged in on research and development in the areas of
diabetes, regenerative medicine and medical devices (the “Biomed Business”);
 
WHEREAS, the Boards of Director of BMSN has determined that it would be
appropriate and desirable for BMSN to distribute, pro rata, to the holders of
its stock, all of the shares of Biomed common stock owned by BMSN (the
“Distribution”);
 
WHEREAS, subsequent to the Distribution, and as provided for in this Agreement,
Biomed will be an independent company (the “Separation”);
 
 
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the parties hereto agree as follows:
 
1.     SEPARATION
 
1.1.     Distribution Date. Unless otherwise provided in this Agreement, or in
any agreement to be executed in connection with this Agreement, the effective
time and date of the Distribution, and each undertaking or agreement in
connection therewith shall be such date as may be fixed by the Board of
Directors of BMSN (the “Distribution Date”).
 
2.     THE DISTRIBUTION
 
2.1.     Delivery of Shares for Distribution. On or prior to the Distribution
Date, BMSN will deliver to the distribution agent for the Distribution (the
“Distribution Agent”) and the BMSN transfer agent, a single stock certificate,
endorsed by BMSN, representing all of the outstanding shares of stock of Biomed
then owned by BMSN. The shares of Biomed stock represented by said certificate
shall be the shares distributed to the stockholders of BMSN pursuant to the
Distribution. BMSN shall cause the Distribution Agent to distribute on the
Distribution Date the appropriate number of such shares of common stock of
Biomed to each shareholder of BMSN as of the record date of the Distribution to
be set by BMSN (“Record Date”).
 
2.2.     Shares Received. Each holder of  stock of BMSN on the Record Date  will
be entitled to receive in the Distribution a number of shares of  stock of
Biomed that would be required to be distributed in order that the distribution
may be considered pro rata to all stockholders of BMSN on the Record Date. The
amount of shares issued and outstanding to any individual shareholders of Biomed
holding such shares prior to the Distribution Date shall not be increased or
reduced by the Distribution.
 
2.3.     Obligation to Provide Information. Biomed and BMSN, as the case may be,
will provide to the Distribution Agent all share certificates and any
information required in order to complete the Distribution on the basis
specified above.
 
 
13

--------------------------------------------------------------------------------

 
 
2.4.     Information Statement, Required Filings. Prior to the Distribution
Date, BMSN and Biomed shall prepare and mail to the holders of stock of BMSN
such information concerning Biomed and the Distribution and such other matters
as BMSN shall reasonably determine are necessary and as may be required by law.
BMSN and/or Biomed will prepare, and Biomed will, to the extent required under
applicable law, file with the Securities and Exchange Commission any such
documentation that BMSN and/or Biomed determine is necessary or desirable to
effectuate the Distribution.
 
2.5.     Securities Laws. BMSN and Biomed shall take all such actions as may be
necessary or appropriate under applicable securities laws in connection with the
Distribution.


2.6.     Conditions. BMSN and Biomed shall take all reasonable steps necessary
and appropriate to cause the conditions set forth in Section 2.8 to be satisfied
and to effect the Distribution on the Distribution Date. 
 
2.7.     Sole Discretion of BMSN. BMSN agrees to use reasonable efforts to
complete the Distribution on or before July 31, 2009. BMSN shall, in its sole
and absolute discretion, determine the date of the consummation of the
Distribution, all terms of the Distribution, and the timing of and conditions to
the consummation of the Distribution. In addition, BMSN may at any time and from
time to time until the completion of the Distribution, modify or change the
terms of the Distribution. Biomed shall cooperate with BMSN in all respects to
accomplish the Distribution and shall, at BMSN’s direction, promptly take any
and all actions necessary or desirable to effect the Distribution.
 
2.8.     Conditions Precedent to Distribution. The following are conditions that
must take place prior to the consummation of the Distribution. The conditions
are for the sole benefit of BMSN and shall not give rise to or create any duty
on the part of BMSN or the BMSN Board of Directors to waive or not waive any
such condition.
 
(a)     Required Actions. Any and all required actions shall have been performed
in order that the Distribution shall be in compliance with applicable law.
 
(b)     No Legal Restraints. No order, injunction or decree issued by any court
or agency of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Distribution shall be in effect and no other
event outside the control of BMSN shall have occurred or failed to occur that
prevents the consummation of the Distribution.
 
(c)     No Material Adverse Effect. No events or developments shall have
occurred that, in the judgment of the Board of Directors of BMSN, would result
in the Distribution having a material adverse effect on BMSN or on the
stockholders of BMSN.
 
2.9.     Consistency with Past Practices. At all times, BMSN and Biomed will
conduct the Biomed Business before the Distribution Date in the ordinary course,
consistent with past practices.
 


3.     MISCELLANEOUS
 
3.1.     Entire Agreement. This Agreement, constitutes the entire agreement
between the parties with respect to the subject matter hereof and thereof and
shall supersede all prior written and oral and all contemporaneous oral
agreements and understandings with respect to the subject matter hereof and
thereof.
 
3.2.    Applicable Law. The terms and conditions of this Agreement shall be
governed by and construed in accordance with the laws of the State of
California. Any action to enforce this Agreement shall be brought in the state
courts located in San Diego County, State of California.
 
 
14

--------------------------------------------------------------------------------

 
 
 
3.3.     Termination. This Agreement may be terminated and the Distribution
abandoned at any time prior to the Distribution Date by and in the sole
discretion of BMSN without the approval of Biomed. In the event of termination
pursuant to this Section 3.3, no party shall have any liability of any kind to
the other party.
 
3.4.     Notices. Notices, offers, requests or other communications required or
permitted to be given by either party pursuant to the terms of this Agreement
shall be given in writing to the respective parties to the following addresses:
 
 
if to BMSN :
 
Bio-Matrix Scientific Group, Inc.
 
8130 La Mesa Blvd #815
 
La Mesa CA 91941
 
If to Biomed:
 
Entest Biomedical, Inc.
 
1010 university Avenue
 
Suite 40
 
San Diego, CA 92103
 
 
or to such other address as the party to whom notice is given may have
previously furnished to the other in writing as provided herein. Any notice
involving non-performance, termination, or renewal shall be sent by
hand delivery, recognized overnight courier or, within the United States, may
also be sent via certified mail, return receipt requested. All other notices may
also be sent by fax, confirmed by first class mail. All notices shall be deemed
to have been given and received on the earlier of actual delivery or three (3)
days from the date of postmark.
 
3.5.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which shall constitute one
and the same agreement.
 
3.6.     Binding Effect; Assignment. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other person any rights or remedies of
any nature whatsoever under or by reason of this Agreement. This Agreement may
be enforced separately by BMSN and Biomed. Neither party may assign this
Agreement or any rights or obligations hereunder, without the prior written
consent of the other party, and any such assignment shall be void; provided,
however, that this Agreement may be assigned to any entity which may acquire
100% of the share capital of Biomed (“Biomed Acquisition Entity”) provided that
(i) the Biomed Acquisition Entity is formed by BMSN and (ii) all share capital
of the Biomed Acquisition Entity is owned by BMSN.


3.7.     Severability. If any term or other provision of this Agreement is
determined by a court, administrative agency or arbitrator to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the fullest
extent possible.
 
 
15

--------------------------------------------------------------------------------

 
 
 
3.8.     Amendment. No change or amendment will be made to this Agreement except
by an instrument in writing signed on behalf of each of the parties to such
agreement.
 
3.9.     Authority. Each of the parties hereto represents to the other that (a)
it has the corporate or other requisite power and authority to execute, deliver
and perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with its terms.
 
3.10     Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
 
WHEREFORE, the parties have signed this Separation and Distribution Agreement
effective as of the date first set forth above.
 
 
BMSN
 
 
By:/s/David R. Koos
 
Chairman and CEO
 


 
Biomed
 


 
By:/s/David R. Koos
 
Chairman and CEO
 
 
 
 
 
16